Exhibit 10.2

 

CASH-BASED PERFORMANCE AWARD AGREEMENT

(Performance Based)

 

Tuesday Morning Corporation
2014 Long-Term Incentive Plan

 

This CASH-BASED PERFORMANCE AWARD AGREEMENT (this “Agreement”) is entered into
between Tuesday Morning Corporation, a Delaware corporation (the “Company”), and
                    (the “Participant”) effective as of                , 20   
(the “Date of Grant”), pursuant to the Tuesday Morning Corporation 2014
Long-Term Incentive Plan, as amended (the “Plan”), the terms of which are
incorporated by reference herein in their entirety.  Capitalized terms not
otherwise defined in this Agreement shall have the meanings given to such terms
in the Plan.

 

WHEREAS, the Company desires to grant to the Participant a cash-based
Performance Award under the Plan as an inducement for the Participant’s
continued and effective performance of services for the Company, subject to the
terms and conditions of this Agreement; and

 

WHEREAS, the Participant desires to have the opportunity to receive the cash
compensation payable upon the vesting of this cash-based Performance Award,
subject to the terms and conditions of this Agreement;

 

NOW, THEREFORE, in consideration of the premises, mutual covenants and
agreements contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intending to be legally bound hereby, agree as follows:

 

1.                                      Grant of Cash Award.  Effective as of
the Date of Grant and in accordance with Section 6.7 of the Plan, the Company
shall grant to the Participant a cash award of up to $               (the “Cash
Award”) upon the achievement of certain performance metrics (as set forth on
Exhibit A), subject to the terms and conditions provided in the Plan and this
Agreement.  In accepting the Cash Award set forth in this Agreement, the
Participant accepts and agrees to be bound by all the terms and conditions of
the Plan and this Agreement.

 

2.                                      Definitions.  For purposes of this
Agreement, the following terms shall have the meanings indicated below:

 

(a)                                 “Cause” means the Participant’s Termination
of Service because of: (i) an act or acts of theft, embezzlement, fraud, or
dishonesty; (ii) any willful misconduct or gross negligence by the Participant
with regard to the Company; (iii) any violation by the Participant of any
fiduciary duties owed by him to the Company; (iv) the Participant’s conviction
of, or pleading nolo contendere or guilty to, a felony or misdemeanor (other
than a traffic infraction) that may cause damage to the

 

--------------------------------------------------------------------------------


 

Company or the Company’s reputation; (v) a material violation of the Company’s
written policies, standards or guidelines, which the Participant failed to cure
within thirty (30) days after receiving written notice from the Board specifying
the alleged violation; (vi) the Participant’s willful failure or refusal to
satisfactorily perform the duties and responsibilities required to be performed
by the Participant under the terms of the Employment Agreement or necessary to
carry out the Participant’s job duties, which the Participant failed to cure
within thirty (30) days after receiving written notice from the Board specifying
the alleged willful failure or refusal; and (vii) a material breach by the
Participant of the Employment Agreement or any other agreement to which the
Participant and the Company are parties that is not cured by the Participant
within twenty (20) days after receipt by the Participant of a written notice
from the Company of such breach specifying the details thereof.

 

(b)                                 “Employment Agreement” means that certain
Employment Agreement dated                entered into by and between the
Company and the Participant.

 

(c)                                  “Good Reason” means (i) a material
reduction by the Company of the Participant’s Base Salary (as defined in the
Employment Agreement) or target bonus opportunity as a percentage of Base
Salary, without the Participant’s consent; (ii) a material breach by the Company
of the Employment Agreement that is not cured within thirty (30) days of written
notice by the Participant to the Chairman of the Board (which shall include
removal of the Participant as                 of the Company or the failure of
the Company to have the Participant report directly and solely to the Board);
(iii) without the Participant’s consent, the Company relocates its principal
executive offices, or requires the Participant to have his principal work
location change which results in the Participant’s principal work location being
changed to a location in excess of fifty (50) miles from the location of the
Company’s principal executive offices on the Effective Date (as defined in the
Employment Agreement); or (iv) a successor to all or substantially all of the
Company’s assets fails to assume the Employment Agreement, either contractually
or by operation of law.  The foregoing events shall not constitute Good Reason
unless the Participant delivers to the Company a written notice of termination
for Good Reason specifying the alleged Good Reason within ninety (90) days after
the Participant first learns of the existence of the circumstances giving rise
to Good Reason; within thirty (30) days following delivery of such notice, the
Company has failed to cure the circumstances giving rise to Good Reason; and the
Participant resigns within sixty (60) days after the end of the cure period.

 

(d)                                 “Performance Period” means the period
commencing on the Date of Grant and ending on the third anniversary of the Date
of Grant.

 

3.                                      Vesting.  Subject to the provisions
hereof and the provisions of the Plan, the Cash Award will vest and become
exercisable as follows:

 

2

--------------------------------------------------------------------------------


 

(a)                                 Generally.  The portion of the Cash Award
which has become vested pursuant to the terms of this Section 3 is referred to
herein as the “Vested Award.”  The remaining portion of the Cash Award is
referred to herein as the “Unvested Award”.  Except as specifically provided in
this Agreement and subject to certain restrictions and conditions set forth in
the Plan, the Cash Award shall vest as specified herein and upon the
satisfaction of the conditions contained on Exhibit A, provided that the
Participant has not incurred a Termination of Service prior to the end of the
Performance Period.  If the Participant has incurred a Termination of Service
prior to the end of the Performance Period then, except as otherwise specified
in subsection (b), (c), or (d) below, the Participant shall be deemed to have
forfeited all of the Cash Award.  Upon forfeiture, all of the Participant’s
rights with respect to the forfeited Unvested Award shall cease and terminate,
without any further obligations on the part of the Company.

 

(b)                                 Death or Total and Permanent Disability. 
Notwithstanding any provisions of this Section 3 to the contrary, in the event
the Participant’s Termination of Service is due to the Participant’s death or
Total and Permanent Disability prior to the end of the Performance Period, then
all of the Unvested Award shall immediately become 100% vested at target on the
date of such Termination of Service due to death or Total and Permanent
Disability.

 

(c)                                  Change in Control.  Notwithstanding any
provisions of this Section 3 to the contrary, in the event a Change in Control
occurs during the Performance Period prior to the date of the Participant’s
Termination of Service, then the Unvested Award shall immediately become vested
on the date of such Change in Control in accordance with Exhibit A, based on the
purchase price per share of Common Stock in the Change in Control.

 

(d)                                 Termination of Service without Cause or for
Good Reason.  Notwithstanding any provisions of this Section 3 to the contrary,
in the event that during the Performance Period the Participant incurs a
Termination of Service by the Company without Cause or by the Participant for
Good Reason, then the entire portion of the Unvested Award shall immediately
become 100% vested at target on the date of such Termination of Service by the
Company without Cause or by the Participant for Good Reason.

 

(e)                                  Forfeiture Upon Violation of
Confidentiality/Nonsolicitation Provisions.  Notwithstanding anything to the
contrary contained herein, in the event the Participant fails to comply with the
confidentiality and non-solicitation provisions of Exhibit B, or the
non-solicitation and/or confidentiality provisions contained in any written
agreement by and between the Participant and the Company, then (i) the
Participant shall be deemed to have forfeited all of the Unvested Award, and all
of the Participant’s rights with respect to the forfeited Unvested Award shall
cease and terminate, without any further obligations on the part of the Company,
and (ii) any Vested Award for which the Participant has not yet received payment
in accordance with Section 4 below shall be immediately forfeited and this

 

3

--------------------------------------------------------------------------------


 

Agreement (other than the provisions of this subsection (e) and the provisions
of Exhibit B) will be terminated on the date of such violation.

 

4.                                      Payment.  Subject to the provisions of
the Plan and this Agreement, (a) for any portion of the Cash Award that vests in
accordance with Section 3(a), the Company shall pay the Participant, on the
Company’s next regularly scheduled payroll date following the third anniversary
of the Date of Grant, a lump-sum cash payment equal to the Vested Award; (b) for
the portion of the Cash Award that vests in accordance with Section 3(b) or
3(d), the Company shall pay the Participant, on the Company’s next regularly
scheduled payroll date following the date of the Participant’s Termination of
Service, a lump-sum cash payment equal to the Vested Award; and (c) for the
portion of the Cash Award that vests in accordance with Section 3(c), the
Company shall pay the Participant, no later than the Company’s next regularly
scheduled payroll date following the date of the Change in Control, a lump-sum
cash payment equal to the Vested Award, in each case, less all required
withholdings and deductions as provided in Section 14 below.

 

5.                                      Capital Adjustments and
Reorganizations.  The existence of the Cash Award shall not affect in any way
the right or power of the Company or its stockholders to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, engage in any merger or consolidation, issue
any debt or equity securities, dissolve or liquidate, or sell, lease, exchange
or otherwise dispose of all or any part of its assets or business, or engage in
any other corporate act or proceeding.

 

6.                                      Not an Employment Agreement.  This
Agreement is not an employment or service agreement, and no provision of this
Agreement shall be construed or interpreted to create an employment or service
relationship between the Participant and the Company or guarantee the right to
continue in the employment of the Company or a Subsidiary for any specified term
or limit the Company’s authority to terminate the Participant’s employment.

 

7.                                      Limit of Liability.  Under no
circumstances will the Company or an Affiliate be liable for any indirect,
incidental, consequential or special damages (including lost profits or taxes)
of any form incurred by any person, whether or not foreseeable and regardless of
the form of the act in which such a claim may be brought, with respect to the
Plan, this Agreement or the Cash Award.

 

8.                                      Notices.  Any notice, instruction,
authorization, request or demand required hereunder shall be in writing, and
shall be delivered either by personal delivery, telegram, telex, telecopy or
similar facsimile means, by certified or registered mail, return receipt
requested, or by courier or delivery service, addressed to the Company at the
Company’s principal business office address and to the Participant at the
Participant’s residential address as shown in the records of the Company, or at
such other address and number as a party shall have previously designated by
written notice given to the other party in the manner hereinabove set forth. 
Notices shall be deemed given when received, if sent by facsimile means
(confirmation of such receipt by confirmed facsimile transmission being deemed
receipt of communications sent by facsimile means); and when delivered (or

 

4

--------------------------------------------------------------------------------


 

upon the date of attempted delivery where delivery is refused), if
hand-delivered, sent by express courier or delivery service, or sent by
certified or registered mail, return receipt requested.

 

9.                                      Amendment and Waiver.  Except as
otherwise provided herein or in the Plan, or as necessary to implement the
provisions of the Plan, this Agreement may be amended, modified or superseded
only by written instrument executed, or an electronic agreement agreed to, by
the Company and the Participant.  Only a written instrument executed and
delivered by, or an electronic agreement agreed to by, the party waiving
compliance hereof shall waive any of the terms or conditions of this Agreement. 
Any waiver granted by the Company shall be effective only if executed and
delivered by a duly authorized director or officer of the Company other than the
Participant.  The failure of any party at any time or times to require
performance of any provisions hereof shall in no manner effect the right to
enforce the same.  No waiver by any party of any term or condition, or the
breach of any term or condition contained in this Agreement, in one or more
instances, shall be construed as a continuing waiver of any such condition or
breach, a waiver of any other condition, or the breach of any other term or
condition.

 

10.                               Governing Law and Severability.  The validity,
construction and performance of this Agreement shall be governed by the laws of
the State of Delaware, excluding any conflicts or choice of law rule or
principle that might otherwise refer construction or interpretation of this
Agreement to the substantive law of another jurisdiction.  The invalidity of any
provision of this Agreement shall not affect any other provision of this
Agreement, which shall remain in full force and effect.

 

11.                               Successors and Assigns.  Subject to the
limitations which this Agreement imposes upon the transferability of the Cash
Award granted hereby, this Agreement shall bind, be enforceable by and inure to
the benefit of the Company and its successors and assigns, and to the
Participant, the Participant’s permitted assigns and upon the Participant’s
death, the Participant’s estate and beneficiaries thereof (whether by will or
the laws of descent and distribution), executors, administrators, agents, legal
and personal representatives.

 

12.                               Miscellaneous.  This Agreement is awarded
pursuant to and is subject to all of the provisions of the Plan, including
amendments to the Plan, if any.

 

13.                               Section 409A; Six Month Delay. 
Notwithstanding anything herein to the contrary, in connection with the payment
for the Vested Award in accordance with Section 4 on account of any Termination
of Service (other than death), if the Participant is a “specified employee” as
defined in § 1.409A-1(i) of the final regulations under Section 409A of the
Code, then solely to the extent required under Section 409A of the Code, the
payment to the Participant (determined after application of the withholding
requirements set forth in Section 14 below) shall not occur until the date which
is six (6) months following the date of the Participant’s Termination of Service
(or, if earlier, the date of the Participant’s death).

 

5

--------------------------------------------------------------------------------


 

14.                               Tax Withholding.  The Company or, if
applicable, any Subsidiary (for purposes of this Section 14, the term “Company”
shall be deemed to include any applicable Subsidiary), shall be entitled to
deduct from compensation payable to the Participant any sums required by
federal, state or local tax law to be withheld with respect to the vesting and
payment of this Cash Award.

 

15.                               Acceptance.  The Participant, by his or her
acceptance of the Cash Award, agrees to be bound by all of the terms and
conditions of this Agreement, including, without limitation, the provisions of
Exhibit A, Exhibit B, and the Plan.

 

16.                               Disclaimer of Reliance.  Except for the
specific representations expressly made by the Company in this Agreement,
Exhibit A, and Exhibit B, the Participant specifically disclaims that the
Participant is relying upon or has relied upon any communications, promises,
statement, inducements or representation(s) that may have been made, oral or
written regarding the subject matter of this Agreement.  The Participant
represents that the Participant relied solely and only on the Participant’s own
judgment in making the decision to enter into this Agreement.

 

6

--------------------------------------------------------------------------------


 

[g360751kw01i001.jpg]

 

EXHIBIT A

 

Threshold

 

Target

 

Max

$     per share

Payout of $     

 

$     per share

Payout of $     

 

$    per share

Payout of $     

 

Note: interpolated between levels

 

Performance Period:  Three years from the Date of Grant.

 

Performance Metric:  The arithmetic Average (defined below) price of a share of
Common Stock for the last thirty (30) consecutive Trading Days (defined below)
of the Performance Period must equal or exceed the target price listed above. 
The “Average” means the daily average price of a share of Common Stock for such
date on the trading market on which the Common Stock is then listed or quoted
for trading as reported by Bloomberg L.P. (or successor thereto) (based on a
trading day from 9:30 a.m. (Eastern time) to 4:00 p.m. (Eastern time)). 
“Trading Day” means each Monday, Tuesday, Wednesday, Thursday, and Friday, other
than any day on which securities are not traded on the applicable trading market
or in the applicable securities market.

 

7

--------------------------------------------------------------------------------

 


 

EXHIBIT B

 

1.                                      Confidential Information, the
Participant’s Non-Disclosure Agreement and Work Product Ownership.

 

(a)                                 Confidential Information.  During the
Participant’s employment with the Company, the Company shall provide the
Participant otherwise prohibited access to certain of its Confidential
Information (as defined in the Employment Agreement) which is not known to the
Company’s competitors or within the Company’s industry generally, which was
developed by the Company over a long period of time and/or at its substantial
expense, and which is of great competitive value to the Company.

 

(b)                                 Non-Disclosure.

 

(i)                                     The Participant acknowledges and agrees
that the Confidential Information is proprietary to and a trade secret of the
Company and, as such, is a special and unique asset of the Company, and that any
disclosure or unauthorized use of any Confidential Information by the
Participant may cause irreparable harm and loss to the Company.  The Participant
understands and acknowledges that each and every component of the Confidential
Information (a) has been developed by the Company at significant effort and
expense and is sufficiently secret to derive economic value from not being
generally known to other parties, and (b) constitutes a protectable business
interest of the Company.  The Participant agrees not to dispute, contest, or
deny any such ownership rights either during or after the Participant’s
employment with the Company.  The Participant agrees to preserve and protect the
confidentiality of all Confidential Information.  The Participant agrees that
the Participant shall not at any time (whether during or after the Participant’s
employment), directly or indirectly, disclose to any unauthorized person or use
for the Participant’s own account any Confidential Information without the
Company’s consent.  Throughout the Participant’s employment and at all times
thereafter:  (x) the Participant shall hold all Confidential Information in the
strictest confidence, take all reasonable precautions to prevent its inadvertent
disclosure to any unauthorized person, and follow all policies of the Company
protecting the Confidential Information; and (y) the Participant shall not,
directly or indirectly, utilize, disclose or make available to any other person
or entity, any of the Confidential Information, other than in the proper
performance of the Participant’s duties.  Further, the Participant shall not,
directly or indirectly, use the Company’s Confidential Information to:  (1) call
upon, solicit business

 

8

--------------------------------------------------------------------------------


 

from, attempt to conduct business with, conduct business with, interfere with or
divert business away from any customer, client, vendor or supplier of the
Company with whom or which the Company conducted business; and/or (2) recruit,
solicit, hire or attempt to recruit, solicit, or hire, directly or by assisting
others, any persons employed by the Company.  If the Participant learns that any
person or entity is taking or threatening to take any actions which would
compromise any Confidential Information, the Participant shall promptly advise
the Company’s General Counsel of all facts concerning such action or threatened
action.  The Participant shall use all reasonable efforts to obligate all
persons to whom any Confidential Information shall be disclosed by the
Participant hereunder to preserve and protect the confidentiality of such
Confidential Information.  Notwithstanding the foregoing, the Participant shall
be permitted to disclose Confidential Information to the extent required by law
or by any court, governmental body, or any regulatory or self-regulatory agency
or to the extent reasonably necessary in connection with any disputes between
the Parties.

 

(ii)                                  The Participant agrees that the
Participant shall not use or disclose any confidential or trade secret
information belonging to any former employer or third party, and the Participant
shall not bring onto the premises of the Company or onto any the Company
property any confidential or trade secret information belonging to any former
employer or third party without such third party’s consent.

 

(c)                            No Interference.  Notwithstanding any other
provision of this Agreement, (i) the Participant may disclose Confidential
Information when required to do so by a court of competent jurisdiction, by any
governmental agency having authority over the Participant or the business of the
Company or by any administrative body or legislative body (including a committee
thereof) with jurisdiction to order the Participant to divulge, disclose or make
accessible such information; and (ii) nothing in this Agreement is intended to
interfere with the Participant’s right to (1) report possible violations of
state or federal law or regulation to any governmental or law enforcement agency
or entity; (2) make other disclosures that are protected under the whistleblower
provisions of state or federal law or regulation; (3) file a claim or charge
with any governmental agency or entity; or (4) testify, assist, or participate
in an investigation, hearing, or proceeding conducted by the any governmental or
law enforcement agency or entity, or any court.  For purposes of clarity, in
making or initiating any such reports or disclosures or engaging in any of the
conduct outlined in subsection (ii) above, the Participant may disclose
Confidential Information to the extent necessary to such governmental or law
enforcement agency or entity or such court, need not seek prior authorization
from the Company, and is not required to notify the Company of any such reports,
disclosures or conduct.

 

(d)                           Return of the Company Property.  Upon the
termination of the Participant’s employment for any reason, the Participant
shall immediately return and deliver to

 

9

--------------------------------------------------------------------------------


 

the Company any and all Confidential Information, software, devices, cell
phones, personal data assistants, credit cards, data, reports, proposals, lists,
correspondence, materials, equipment, computers, hard drives, papers, books,
records, documents, memoranda, manuals, e-mail, electronic or magnetic
recordings or data, including all copies thereof, which belong to the Company or
relate to the Company’s business and which are in the Participant’s possession,
custody or control, whether prepared by the Participant or others.  If at any
time after termination of the Participant’s employment the Participant
determines that the Participant has any Confidential Information in the
Participant’s possession or control, the Participant shall immediately return to
the Company all such Confidential Information in the Participant’s possession or
control, including all copies and portions thereof.

 

2.                                      Non-Solicitation.  In Section 1, the
Company promised to provide the Participant Confidential Information.  The
Participant recognizes and agrees that:  (i) the Company has devoted a
considerable amount of time, effort, and expense to develop its Confidential
Information and business goodwill; (ii) the Company’s Confidential Information
and business goodwill are valuable assets to the Company; and (iii) any
unauthorized use or disclosure of the Confidential Information would cause
irreparable harm to the Company for which there is no adequate remedy at law,
including damage to the Company’s business goodwill.  To protect the
Confidential Information and business goodwill of the Company and in
consideration of the Cash Award, the Participant agrees to the following
restrictive covenants.

 

(a)                                 Non-Solicitation.  The Participant agrees
that during the Restricted Period (as defined in the Employment Agreement),
other than in connection with the Participant’s duties under the Employment
Agreement, the Participant shall not, and shall not use any Confidential
Information to, directly or indirectly, either as a principal, manager, agent,
employee, consultant, officer, director, stockholder, partner, investor or
lender or in any other capacity, and whether personally or through other
persons:

 

(i)                                     Solicit business from, interfere with,
induce, attempt to solicit business with, interfere with, induce or do business
with any actual or prospective customer, client, supplier, manufacturer, vendor
or licensor of the Company with whom the Company did business or who the Company
solicited within the preceding two (2) years, and who or which:  (1) the
Participant contacted, called on, serviced or did business with during the
Participant’s employment with the Company; (2) the Participant learned of as a
result of the Participant’s employment with the Company; or (3) about whom the
Participant received Confidential Information.  This restriction applies only to
business which is in the scope of services or products provided by the Company
or any affiliate thereof; or

 

(ii)                                  Solicit, induce or attempt to solicit or
induce, engage or hire, on behalf of the Participant or any other person or
entity, any person who is an

 

10

--------------------------------------------------------------------------------


 

employee or consultant of the Company or who was employed or engaged by the
Company within the preceding twelve (12) months.

 

(b)                                 Remedies.  The Participant acknowledges that
the restrictions contained in Section 1 and Section 2, in view of the nature of
the Company’s business, are reasonable and necessary to protect the Company’s
legitimate business interests, business goodwill and reputation, and that any
violation of these restrictions would result in irreparable injury and
continuing damage to the Company, and that money damages would not be a
sufficient remedy to the Company for any such breach or threatened breach. 
Therefore, the Participant agrees that the Company shall be entitled to a
temporary restraining order and injunctive relief restraining the Participant
from the commission of any breach or threatened breach of Section 1 or
Section 2, without the necessity of establishing irreparable harm or the posting
of a bond, and to recover from the Participant damages incurred by the Company
as a result of the breach, as well as the Company’s attorneys’ fees, costs and
expenses related to any breach or threatened breach of this Agreement and
enforcement of this Agreement, subject to the cap on legal fees in Article V.B.
of the Employment Agreement.  Nothing contained in this Agreement shall be
construed as prohibiting the Company from pursuing any other remedies available
to it for any breach or threatened breach, including, without limitation, the
recovery of money damages, attorneys’ fees, and costs, subject to the cap on
legal fees in Article V.B. of the Employment Agreement.  The existence of any
claim or cause of action by the Participant against the Company, whether
predicated on this Agreement or otherwise, shall not constitute a defense to the
enforcement by the Company of the restrictive covenants contained in Section 1
or Section 2, or preclude injunctive relief.

 

(c)                                  Reasonableness.  The Participant hereby
represents to the Company that the Participant has read and understands, and
agrees to be bound by, the terms of this Exhibit B.  The Participant
acknowledges that the geographic scope and duration of the covenants contained
in this Exhibit B are fair and reasonable in light of (i) the nature and wide
geographic scope of the operations of the Company’s business; (ii) the
Participant’s level of control over and contact with the business in the
Restricted Area; and (iii) the amount of compensation, trade secrets and
Confidential Information that the Participant is receiving in connection with
the Participant’s employment by the Company.  It is the desire and intent of the
Parties that the provisions of this Exhibit B be enforced to the fullest extent
permitted under applicable law, whether now or hereafter in effect and
therefore, to the extent permitted by applicable law, the Participant and the
Company hereby waive any provision of applicable law that would render any
provision of this Exhibit B invalid or unenforceable.  Except as otherwise
expressly set forth in the Employment Agreement, this Agreement and this
Exhibit B, as of the Effective Date, there are no other restrictive covenants
that would restrict the Participant’s activities following his termination of
employment.

 

(d)                                 Reformation.  The Company and the
Participant agree that the foregoing restrictions set forth in this Exhibit B
are reasonable under the circumstances and

 

11

--------------------------------------------------------------------------------


 

that a breach of the covenants contained in this Exhibit B may cause irreparable
injury to the Company.  The Participant understands that the foregoing
restrictions may limit the Participant’s ability to engage in certain businesses
anywhere in or involving the Restricted Area during the Restricted Period, but
acknowledges that the Participant shall receive Confidential Information and
trade secrets, as well as sufficiently high remuneration and other benefits as
an employee of the Company to justify such restrictions.  If any of the
aforesaid restrictions are found by a court of competent jurisdiction to be
unreasonable, or overly broad as to geographic area or time, or otherwise
unenforceable, the Parties intend for the restrictions herein set forth to be
modified by the court making such determination so as to be reasonable and
enforceable and, as so modified, to be fully enforced.  By agreeing to this
contractual modification prospectively at this time, the Company and the
Participant intend to make this provision enforceable under the law or laws of
all applicable jurisdictions so that the entire agreement not to compete and
this Exhibit B as prospectively modified shall remain in full force and effect
and shall not be rendered void or illegal.

 

(e)                                  Tolling.  If the Participant violates any
of the restrictions contained in this Section 2, the Restricted Period shall be
suspended and shall not run in favor of the Participant until such time that the
Participant cures the violation to the satisfaction of the Company and the
period of time in which the Participant is in breach shall be added to the
Restricted Period for such restrictive covenant(s).

 

(f)                                   Notice.  If the Participant, in the
future, seeks or is offered employment, or any other position or capacity with
another company or entity, the Participant agrees to inform each new employer or
entity, before accepting employment, of the existence of the restrictions in
Section 1 and Section 2. The Company shall be entitled to advise such person or
subsequent employer of the provisions of Section 1 and Section 2 and to
otherwise deal with such person to ensure that the provisions of Section 1 and
Section 2 are enforced and duly discharged.

 

12

--------------------------------------------------------------------------------